o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-124287-16 uil the honorable chuck grassley united_states senate washington dc ------------------- attention dear senator grassley i am responding to your inquiry dated date on behalf of one of your constituents your constituent expressed a concern that the taxes imposed on self- employed persons under the self-employment contributions act seca are not the same as the taxes imposed on employees and employers under the federal_insurance_contributions_act fica generally under the fica the employer and employee each pay a social_security_tax of percent and a medicare_tax of dollar_figure percent of the employee wages for a total of percent when the congress extended coverage under social_security and medicare to the self-employed a different tax structure under seca was required since no employer-employee wage paying structure existed in general under seca the self- employed person pays the same percent rate as employers and employees pay under fica though under seca the tax_rate is based on net self-employment_income rather than wages the congress recognized that some differences between the taxes under seca and fica existed to achieve parity between self-employed persons and employers and employees the congress enacted deductions under sec_164 and sec_1402 of the internal_revenue_code code under sec_1402 a self-employed_person may deduct dollar_figure percent when computing net_earnings_from_self-employment subject_to seca this deduction reflects that an employee does not pay fica tax on their employer’s portion of fica tax for wages paid to an employee additionally under sec_164 self-employed persons conex-124287-16 can deduct one-half of the seca_tax when computing their income subject_to income taxes this deduction reflects that an employee does not pay income_tax on the value of the employer’s portion of fica tax for wages paid to an employee i hope this information is helpful please contact me or if we can be of further assistance -------------------- ----------------- at sincerely michael swim senior technician reviewer employment_tax branch office of the associate chief_counsel tax exempt and government entities
